MANN, Judge.
Governor Burns suspended County Judge Graham and later conferred with him and his attorney. The testimony is conflicting, but the circuit court held, on adequate evidence, that the relator’s rights to due process were not violated, so this finding must stand. See State ex rel. Kelly v. Sul*581livan, 52 So.2d 422 (Fla.1951) and cases there cited.
Article III, Section 2A of our constitution, F.S.A. forbids the legislature from transacting other business at its organizational session, so the Senate did not act in November, 1966, but in January, 1967, Governor Kirk transmitted the suspension papers to the Senate when it met in an extra session, and the Senate removed Graham. Prior to that session he had not requested a hearing before the Senate or its appropriate committee.
The circuit court’s denial of quo war-ranto is supported by the record.
LILES, C. J., and HOBSON, J., concur.